—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Nassau County (Adams, J.), dated September 25, 1997, which denied his motion for summary judgment dismissing the complaint upon the ground that the plaintiff did not sustain a serious injury as defined by Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The reports authored by Dr. Anthony S. Horvath and Dr. John W. Shepard, both of which were affirmed under penalties of perjury, made out a prima facie case that the plaintiff did not sustain a serious injury as defined by Insurance Law § 5102 (d).
The only submission presented by the plaintiff in opposition to the defendant’s motion, the bare affirmation of the plaintiff’s *320attorney, who demonstrated no personal knowledge of the plaintiff’s injuries, was without evidentiary value and thus failed to overcome the defendant’s showing (see, Zuckerman v City of New York, 49 NY2d 557). O’Brien, J. P., Thompson, Friedmann and Goldstein, JJ., concur.